Citation Nr: 0815077	
Decision Date: 05/07/08    Archive Date: 05/14/08

DOCKET NO.  06-25 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for diabetes mellitus type II.

2.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative disc disease of the cervical spine 
with foraminal stenosis and radiculopathy, effective July 2, 
2003.

3.  Entitlement to an initial evaluation in excess of 20 
percent for degenerative disc disease of the cervical spine 
with foraminal stenosis and radiculopathy, effective 
September 25, 2007.

4.  Entitlement to an initial evaluation in excess of 0 
percent for bilateral hearing loss.

5.  Entitlement to an initial evaluation in excess of 10 
percent for tinnitus.

6.  Entitlement to an initial evaluation in excess of 0 
percent for erectile dysfunction.

7.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

8.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Richmond, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1961 to 
November 1981.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Reno, Nevada.  In September 
2004, the RO granted service connection for diabetes mellitus 
type II assigning a 20 percent rating, effective July 2, 
2003; degenerative disc disease of the cervical spine, C5-7 
with foraminal stenosis resulting in left-sided 
radiculopathy, assigning a 10 percent rating, effective July 
2, 2003;  hearing loss assigning a 0 percent evaluation, 
effective July 2, 2003; tinnitus assigning a 10 percent 
evaluation, effective July 2, 2003; and erectile dysfunction 
assigning a 0 percent rating, effective August 11, 2004.  In 
the same rating decision, the RO denied service connection 
for PTSD.  The RO denied service connection for hypertension 
in November 2004.  In November 2007, the RO granted an 
increased rating of 20 percent for the cervical spine 
disability, effective September 25, 2007.  The veteran has 
not indicated that he is satisfied with this rating.  Thus, 
this claim is still before the Board.  AB v. Brown, 6 Vet. 
App. 35 (1993).  

The veteran testified before a Veterans Law Judge (VLJ) at a 
Board hearing at the RO in May 2007.  The VLJ subsequently 
retired and the veteran elected to testify at another 
hearing.  In February 2008, the veteran testified before the 
undersigned VLJ at a second Board hearing at the RO.  
Transcripts of both hearings are of record.

The issues of initial increased ratings for diabetes mellitus 
type II, degenerative disc disease of the cervical spine, and 
erectile dysfunction; and service connection for hypertension 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran submitted testimony during the February 2008 
Board hearing prior to the promulgation of a decision that he 
wished to withdraw his appeal with respect to the increased 
rating claims for bilateral hearing loss and tinnitus.

2.  Resolving all doubt, the record shows a diagnosis of PTSD 
related to the veteran's reported stressors, and credible 
supporting evidence that the in-service stressors occurred.


CONCLUSIONS OF LAW

1.  Because the veteran has withdrawn his appeal with respect 
to an initial evaluation in excess of 0 percent for bilateral 
hearing loss, the Board does not have jurisdiction to 
consider that claim and it is dismissed. 38 U.S.C.A. § 7105 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 20.101, 20.202, 20.204 
(2007).

2.  Because the veteran has withdrawn his appeal with respect 
to an initial rating in excess of 10 percent for tinnitus, 
the Board does not have jurisdiction to consider the claim 
and it is dismissed. 38 U.S.C.A. § 7105 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2007).

3.  PTSD was incurred in service. 38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159, 3.102, 3.303, 3.304, 4.125 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn issues

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision. 38 C.F.R. § 20.202.  
Withdrawal may be made by the appellant or by his or her 
authorized representative. 38 C.F.R. § 20.204.

The veteran has withdrawn this appeal as to the increased 
rating claims for bilateral hearing loss and tinnitus.  
Therefore, there remain no allegations of errors of fact or 
law for appellate consideration with regard to these issues.  
Accordingly, the Board does not have jurisdiction and 
dismissal of the increased rating claims for bilateral 
hearing loss and tinnitus is warranted.

Service connection 

The veteran seeks service connection for PTSD.  He submitted 
statements and testimony of being exposed to many stressors 
in Vietnam during combat situations including being in a 
tunnel in an abandoned North Vietnamese Army base camp when 
it collapsed onto him and having to kill a female sapper, who 
was trying to blow them up in August 1967.  He recalled that 
a Vietnamese Freedom Fighter he was with pulled him out of 
the tunnel into a larger room as the roof of that section of 
the tunnel was coming down all around him and that he opened 
his eyes to see rotting corpse parts lying on him.  He also 
recalled walking along a path in the middle ring of the 
compound at night when he heard soft footsteps behind him and 
he shot the person; later finding out it was a Vietnamese 
woman armed with explosives.  He indicated that he still had 
trouble flying and hated crowds due to the collapsed tunnel 
incident and that his wife would not wake him up if she was 
close to him because he would strike out.  He submitted a 
detailed timeline outlining the events that took place in 
Vietnam during his tour.  His wife and friends also submitted 
statements in support of his claim, noting the current 
symptoms they had observed.

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming with the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.)) (DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 U.S.C.A. § 1154; 38 C.F.R. 
§ 3.304(f).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f); see 38 U.S.C.A. § 1154(b); 
see also Cohen v. Brown, 10 Vet. App. at 138; Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  Regardless of whether the 
veteran is determined to have engaged in combat, a veteran is 
still required to show evidence of a current disability and a 
link between that current disability and service.  See 
Clyburn v. West, 12 Vet. App. 296, 303 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran's personnel records show he served in the 
Republic of Vietnam from June 15, 1966 to September 14, 1967 
as a Light Missile Field Artillery Officer.  He earned, in 
pertinent part, a Bronze Star Medal, Air Medal, Army 
Commendation Medal with 1 Oak Leaf Cluster, Vietnam Gallantry 
Cross with Palm Unit Citation, Vietnam Civil Actions Unit 
Citation, and a Presidential Unit Citation for his service.  
A February 1971 service medical record notes that the veteran 
was subjected to hostile fire in the Republic of Vietnam and 
sustained injury.

The veteran has provided consistent statements with respect 
to the stressors he was exposed to in service and there is no 
reason shown to doubt his credibility.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The personnel records, 
particularly the military occupational specialty he had in 
Vietnam, and the service medical records noting exposure to 
combat further corroborate the veteran's statements.  While 
specific documentation of the events the veteran experienced 
in service are not shown, based on the veteran's credible 
statements, personnel records, and service medical records, 
and with no evidence to the contrary, these events are 
presumed to have taken place. 

A June 2006 private biopsychosocial assessment notes the 
veteran's stressors including being buried alive in a booby 
trapped tunnel complex discovered near his fire base.  The 
"dead-fall" booby trap included dead body parts; and a 
member of his supported Vietnamese LLDB unit was able to free 
him by pulling him out by his feet.  The veteran reported 
that he avoided discussion or reminders of his experiences in 
the military noting that to do so brought on episodes of 
combat-related nightmares, intrusive thoughts, 
hypervigilance, and avoidance of stimuli reminding him of 
those experiences.  He had the occasional sense of reliving 
the experiences and exaggerated startle response; he also 
described sleep disturbances, difficulty concentrating, and 
increased amounts of irritability and anger.  He reported 
problems with fear of enclosed spaces after being buried 
alive during a booby-trapped tunnel cave-in and also feared 
flying due to a sense of being closed in when the airplane 
doors were sealed prior to takeoff.  The examiner diagnosed 
the veteran with chronic PTSD based on the veteran's 
stressors.

A February 2007 VA examination report shows the veteran 
continued to suffer severe, chronic depression, anxiety, 
anger, irritability, labile mood swings, periodic flashbacks, 
disillusionment, survivor guilt, and social withdrawal 
resulting from his traumatic combat experiences while serving 
in the Field Artillery in Vietnam.  The veteran provided the 
examiner with detailed written statements that outlined his 
stressors.  The examiner found that there was no evidence of 
manipulation or malingering on the veteran's part; nor did he 
suffer from a personality disorder.  The examiner then 
diagnosed the veteran with PTSD based on the veteran's 
reported stressors.  The examiner noted that although one 
could certainly admire the stoic courage and nobility the 
veteran had shown over the years in coping with his many 
severe, chronic PTSD symptoms, this should in no way lessen 
the understanding of the depth of suffering he has had to 
endure over most of his adult life, directly resulting from 
serving his country during a time of war.  

The record shows a diagnosis of PTSD related to the veteran's 
reported stressors, and the veteran is entitled to a 
presumption that the incidents reported as in-service 
stressors occurred.  Therefore, service connection for PTSD 
is warranted.  See 38 C.F.R. § 3.102.  

The veteran's service connection claim for PTSD has been 
considered with respect to VA's duty to notify and assist.  
Given the favorable outcome noted above, no conceivable 
prejudice to the veteran could result from this adjudication.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993). 


ORDER

The appeal with respect to the claim for entitlement to an 
initial evaluation in excess of 0 percent for bilateral 
hearing loss is dismissed.

The appeal with respect to the claim for entitlement to an 
initial evaluation in excess of 10 percent for tinnitus is 
dismissed.

Entitlement to service connection for PTSD is granted, 
subject to the rules and payment of monetary benefits.


REMAND

The veteran has not received a notice letter with respect to 
his initial increased rating claims for diabetes mellitus, 
degenerative disc disease of the cervical spine, or erectile 
dysfunction.  In Vasquez-Flores v. Peake, 22 Vet. App. 37 
(2008), the U.S. Court of Appeals for Veterans Claims 
highlighted additional notice requirements for increased 
rating claims, particularly notice that the veteran should 
submit evidence demonstrating a worsening of disability and 
the effect the worsening has on the veteran's employment and 
every day life; and if the veteran's disability is the type 
that an increased rating would not be substantiated by him 
generally demonstrating a worsening in disability, a copy of 
the rating criteria used to rate the disability.  Proper 
notice letter should be provided to the veteran, addressing 
all the criteria for his increased rating claims.

The veteran seeks service connection for hypertension, to 
include as secondary to diabetes mellitus type II.  A VA 
medical opinion was provided in November 2004, which found 
that the veteran's essential hypertension was not related to 
diabetes, with normal renal function at that time.  The 
examiner, however, did not offer an opinion on whether the 
diabetes mellitus type II had aggravated the veteran's 
hypertension disability beyond its normal progress.  And, 
since the veteran has been granted service connection for 
PTSD, the medical opinion should also address whether the 
PTSD has aggravated the hypertension disease beyond the 
normal progress.  

Additionally, the examiner did not state whether the 
hypertension was related to the veteran's service.  The 
service medical records show the veteran reported two dizzy 
spells related to exertion in May 1976.  A February 1979 
blood pressure reading also shows a diastolic blood pressure 
reading of 90.  For VA purposes, the term hypertension means 
that the diastolic blood pressure is predominantly 90mm, or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160mm, or greater 
with a diastolic blood pressure of less than 90mm. 38 C.F.R. 
§ 4.104, Diagnostic Code 7101, Note (1), under Diseases of 
the Arteries and Veins.  These must be confirmed by readings 
taken two or more times on at least three different days. Id.   
The veteran should be provided another examination to 
determine whether his hypertension was aggravated by his 
diabetes mellitus type II or PTSD, or whether the 
hypertension is related to service.

Accordingly, the case is REMANDED for the following action:

1. Send the veteran a VA notice letter 
that satisfies Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008) regarding his initial 
increased rating claims for diabetes 
mellitus rated as 20 percent disabling, 
degenerative disc disease of the cervical 
spine rated as 10 percent disabling, 
effective July 2, 2003 and 20 percent, 
effective September 25, 2007, and erectile 
dysfunction rated as 0 percent disabling.  
Specifically, the letter should include 
the following:

(a)	Notice that the veteran should 
submit or ask VA to obtain medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disabilities 
and the effect that worsening has on the 
veteran's employment and daily life.

(b)	 Copies of the rating criteria for 
diabetes mellitus type II (Diagnostic Code 
7913), degenerative disc disease of the 
cervical spine, both the new and old 
criteria (Diagnostic Codes 5290, 5293, 
5295, effective prior to September 26, 
2003, and the General Rating Formula for 
Diseases and Injuries of the Spine, 
effective September 26, 2003), and 
erectile dysfunction (Diagnostic Codes 
7599-7522).  

(c)	 Notice that, if an increase in 
disability is found, a disability rating 
will be determined by applying relevant 
Diagnostic Codes, which typically provide 
for a range in severity of a particular 
disability from 0% to as much as 100% 
(depending on the disability involved), 
based on the nature of the symptoms of the 
condition for which disability 
compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life.

(d)	 Examples of the types of medical 
and lay evidence that the veteran may 
submit (or ask VA to obtain) that are 
relevant to establishing entitlement to 
increased compensation-e.g., competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.

2.  Schedule the veteran for a VA 
examination by a physician with 
appropriate expertise to determine the 
following: 

(a)  Whether the veteran's hypertension 
was at least as likely as not aggravated 
by his diabetes mellitus type II beyond 
the normal progress of the disease.

(b)  Whether the veteran's hypertension 
was at least as likely as not aggravated 
by his PTSD beyond the normal progress of 
the disease.

(c)  Whether the veteran's hypertension is 
at least as likely as not related to the 
veteran's service.  The examiner should 
review the claims file and specifically 
note the findings of dizzy spells with 
exertion in May 1976 and the diastolic 
blood pressure reading of 90 in February 
1979.

The claims file should be made available 
to and be reviewed by the examiner in 
conjunction with the examination.  A 
complete rationale for all opinions 
expressed should be provided.

3.  Any additional development deemed 
appropriate should be accomplished.  The 
claims should then be readjudicated.  If 
the claims remain denied, issue a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).








______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


